Per Curiam.

On this record we reach the conclusion that the Deputy Commissioner who conducted the hearings and heard the evidence properly dismissed all three charges against petitioner as there was no competent testimony to establish any of the charges.
What Biekart, president of Bsbeeo Corporation, did was not binding on petitioner unless petitioner was shown to have had knowledge and no competent evidence to establish that fact was adduced. On the whole record we reach the conclusion that the determination of the Authority is not supported by any substantial evidence.
In view of our conclusion on the main issue, it is unnecessary to rule on other issues raised. , -
The determination of the State Liquor Authority should be annulled, with fifty dollars costs and disbursements to the petitioner.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Determination of the State Liquor Authority of the State of New York unanimously annulled, with' fifty dollars costs and disbursements to the petitioner. Settle order on notice.